Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 10/07/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 3-13, 27, 29-37 are currently pending. 

Response to Arguments
With regard to the 112(b) rejection:
Applicant has amended the Claims to resolve the disconnect of evaluating a potential kiss bond (e.g. potential kiss bond instance) and determining the instance is a kiss bond.   The 112(b) rejection of the claims is withdrawn.

With regard to 103 rejection:
Applicant has amended independent Claims 1 & 27 requiring the determination of the potential kiss bond instance to be a kiss bond in the composite component based on the identified one or more occurrences of the amplitude of the reflected ultrasound energy and including the backwall echo being not less than the backwall echo threshold to also occur in order to make the determination.

1, 3-13, 27, 29-37 have been considered in light of the previous references and in further view of Boulware.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 14, 27-32, 35-36 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180106765: ”Kim”) in further view of Kreutzbruck (DE102016224988: ”Kreutzbruck” translation provided for citations) in further view of Boulware (US 20160231291;  “Boulware”).

Claim 1. Kim discloses a system for kiss bond detection (Fig. 1) in a composite component [Abstract:  The bondline echo and the backwall echo may be used to generate a waveform to assess the bond quality, revealing possible unbonds or kissing unbonds], the system (Fig. 1) comprising: an ultrasonic transmitter (Fig. 1: transducer 102) configured to emit ultrasound energy [0038 For example, transducer 102 emits an incident wave (or sound) that is of a short time duration] into the composite component  (Fig. 1; composite 104 and 106) [0038 transducer 102 may be moved along any area of TPS material 104. For example, transducer 102 emits an incident wave (or sound) that is of a short time duration. The incident wave may penetrate through bondline 108 and composite 106, resulting in a return of a first an ultrasonic receiver (Fig. 2: 102 transducer receives) [0038  The incident wave may penetrate through bondline 108 and composite 106, resulting in a return of a first echo (or bondline echo) and a second echo (or backwall echo)] configured to receive reflected ultrasound energy [0038] from the composite component (Fig. 1: bond layer between 104 and 106 composite) following an interaction between the composite component (Fig. 1: bond layer between 104 and 106 composite) and the emitted ultrasound energy [0038 For example, transducer 102 emits an incident wave (or sound) that is of a short time duration. The incident wave may penetrate through bondline 108 and composite 106, resulting in a return of a first echo (or bondline echo) and a second echo (or backwall echo). For purposes of explanation, the backwall echo may be a signal that is returned from the back wall of composite 106]; at least one data processor (Fig. 19: 1910) [0070]; and non-transitory machine-readable memory (Fig. 19: memory 1915) [0070 memory 1915 for storing information and instructions to be executed by processor(s)]  operatively coupled to the at least one data processor (Fig. 19: processor 1910 connected to memory 1915), the machine-readable memory (Fig. 19: memory 1915) storing computer-readable instructions [0070  System 1900 further includes a memory 1915 for storing information and instructions to be executed by processor(s) 1910] executable by the at least one data processor (Fig. 19: processor 1910) for: using reflected ultrasound data representative of the reflected ultrasound energy from the composite component received at the ultrasonic receiver (Fig. 1: transducer 102)[0042 FIGS. 3A-3C, however, are graphs 300A, 300B, 300C illustrating waveforms 302A, 302B, 302C of various flawed regions, according to an embodiment of the present invention. For example, waveform 302A shows an echo identifying a kissing unbond]; a first threshold amplitude value (Fig. 3a: Waveform of a kissing bond unbound),and identifying one or more occurrences (Fig. 3a: Waveform of a kissing bond unbound), of an amplitude of the reflected ultrasound energy less than a threshold amplitude value [0048 It should be noted that variations in the TPS material at any one location may impact the signal strength of bondline echo (M1) and backwall echo (M2), equally.   By dividing M2/M1, a grayscale image may be formed. A threshold may be applied to the grayscale image by the use of color to indicate that values below the threshold indicate unbond condition and are colored blue, and values above the threshold indicate a healthy bond and are colored gold]; and detecting the kiss bond in the composite component based on the identified one or more occurrences of the amplitude of the reflected ultrasound energy [0048 It should be noted that variations in the TPS material at any one location may impact the signal strength of bondline echo (M1) and backwall echo (M2), equally [0048 Using this technique, image 600 reveals a 2.5-inch kissing unbond in the dark blue region at 602 and a pull tab also in the dark blue region at 604] the one or more occurrences representing a potential kiss bond instance (Figs. 3a-c )[0042 300A, 300B, 300C illustrating waveforms 302A, 302B, 302C of various flawed regions, according to an embodiment of the present invention) in the composite component (Fig. 1: bond layer between 104 and 106 composite) comparing a backwall echo of the reflected ultrasound energy to a backwall echo threshold  [0048 It should be noted that variations in the TPS material at any one location may impact the signal strength of bondline echo (M1) and backwall echo (M2), equally.   By dividing M2/M1, a grayscale image may be formed. A threshold may be applied to the grayscale image by the use of color to indicate that values below the threshold indicate unbond condition and are colored blue, and values above the threshold indicate a healthy bond and are colored gold]. 

Kim does not explicitly disclose that prior to processing a signal amplitude less than a set amplitude threshold to detect a kiss bond:
1) the first threshold amplitude value higher than a predetermined baseline noise amplitude value of expected material noise in the reflected ultrasound energy from the composite component, and a second threshold amplitude value higher than the first threshold amplitude value, identifying one or more occurrences of an amplitude of the reflected ultrasound energy exceeding the threshold amplitude value and less than the second threshold amplitude value.
2) the first threshold amplitude value between 2% and 5% higher than a predetermined baseline noise amplitude.
3) determining the potential kiss bond instance to be a kiss bond in the composite component based on the identified one or more occurrences of the amplitude of the reflected ultrasound energy and the backwall echo being not less than the backwall echo threshold.
With regard to 1) Kreutzbruck teaches detect cracks, delaminations, impacts, resin pockets, pores, inclusions and / or weakly adhesive areas, which can also be referred to as “weak bonds” or “kissing bonds”, in fiber composite components [0011].   Kreutzbruck further teaches a first threshold amplitude value higher than a predetermined baseline noise amplitude [0037 In this context, the term “level” denotes a defined threshold value which enables each image element to be assigned to two different categories, depending on whether the amplitude value associated with the image element in question exceeds the threshold value or not.  In the present case, the level can preferably be set in such a way that amplitude values below the level are regarded as noise and amplitude values above the level as values suitable for the detection of the at least one defect] value of expected material noise in the reflected ultrasound energy from the composite component [0023 --expected material noise --vibrating surfaces on locally formed defects cause a resonant acoustic vibration of the defect, a second amplitude value  [0040 evaluation of the higher defect indicating frequencies] higher than the first threshold amplitude value [0037 In the present case, the level can preferably be set in such a way that amplitude values below the level are regarded as noise and amplitude values above the level as values suitable for the detection of the at least one defect] identifying one or more occurrences of an amplitude of the reflected ultrasound energy exceeding the threshold amplitude value and less than the second threshold amplitude value  [0037 In the present case, the level can preferably be set in such a way that amplitude values below the level are regarded as noise and amplitude values above the level as values suitable for the detection of the at least one defect].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kreutzbruck’s noise threshold process for filtering out received data with error inducing noise as a filtering process on Kim’s received acoustic data because filtering data to remove error inducing background noise improves the accuracy of determining the condition of the inspected object and improves the quality of the data pertaining to any flaws in the inspected object [Kreutzbruck 0040].

With regard to 2)  The setting of a first threshold amplitude value between 2% and 5% higher than a predetermined baseline noise amplitude is a matter of setting an optimal value for a parameter, which the courts have maintained establishing an optimal value for a parameter is merely a design choice and is not significantly more since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (See also MPEP 2144.05 (II). 



With regard to 3) Boulware teaches determining the potential kiss bond (Fig. 5) instance to be a kiss bond in the composite component (Figs. 5a and b: 16 upper and 18 lower sheet) based on the identified one or more occurrences of the amplitude (Fig. 5b amplitudes 1-5)[0073The FFWIMAX must be greater than a threshold value]  of the reflected ultrasound energy (Fig. 5a reflections 1-5) and the backwall echo (Fig. 5a & b backwall echoes 3 & 5) (BWGmax) being not less than the backwall echo threshold [0073 The FWGMAX must be a certain percentage greater than the average amplitude under the gate [0075] (a) Otherwise the ratio is 0 if the front-wall is being used as the interface gate [0076] (b) Otherwise the IG and FG length is assumed if the front-wall is not being used as the interface gate [0077] (3) The BWGMAX must be a certain percentage greater than the average amplitude under the gate to determine a stuck wall interface].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Boulware’s thresholding to determine a interface gate between an amplitude threshold and then an interface through a threshold exceeded in a back wall echo threshold to determine a kiss bond (e.g. stuck wall) with Kim’s amplitude analysis to determine a kiss bond because Boulware’s gating the area of the interface to determine a disbond improves the quality in identifying the type and area and dimension of any potential kiss bonds between welded surfaces [Boulware 0005].

Claim 27.  Kim discloses a method for detecting a kiss bond [Abstract:  The bondline echo and the backwall echo may be used to generate a waveform to assess the bond quality, revealing possible unbonds or kissing unbonds] in a composite component (Fig. 1; composite 104 and 106), comprising: using reflected ultrasound data representative of reflected ultrasound energy from the composite component (Fig. 1; composite 104 and 106) [0038 transducer 102 may be moved along any area of TPS material 104. For example, transducer 102 emits an incident wave (or sound) that is of a short time duration. The incident wave may penetrate through bondline 108 and composite 106, resulting in a return of a first echo (or bondline echo) and a second echo (or backwall echo). For purposes of explanation, the backwall echo may be a signal that is returned from the back wall of composite 106 identifying one or more occurrences (Fig. 3a: Waveform of a kissing bond unbound), of an amplitude of the reflected ultrasound energy less than a threshold amplitude value [0048 It should be noted that variations in the TPS material at any one location may impact the signal strength of bondline echo (M1) and backwall echo (M2), equally.   By dividing M2/M1, a grayscale image may be formed. A threshold may be applied to the grayscale image by the use of color to indicate that values below the threshold indicate unbond condition and are colored blue, and values above the threshold indicate a healthy bond and are colored gold]; and detecting the kiss bond in the composite component based on the identified one or more occurrences of the amplitude of the reflected ultrasound energy [0048 It should be noted that variations in the TPS material at any one location may impact the signal strength of bondline echo (M1) and backwall echo (M2), equally [0048 Using this technique, image 600 reveals a 2.5-inch kissing unbond in the dark blue region at 602 and a pull tab also in the dark blue region at 604] the one or more occurrences representing a potential kiss bond instance (Figs. 3a-c )[0042 300A, 300B, 300C illustrating waveforms 302A, 302B, 302C of various flawed regions, according to an embodiment of the present invention) in the composite component (Fig. 1:  comparing a backwall echo of the reflected ultrasound energy to a backwall echo threshold  [0048 It should be noted that variations in the TPS material at any one location may impact the signal strength of bondline echo (M1) and backwall echo (M2), equally.   By dividing M2/M1, a grayscale image may be formed. A threshold may be applied to the grayscale image by the use of color to indicate that values below the threshold indicate unbond condition and are colored blue, and values above the threshold indicate a healthy bond and are colored gold]. 

Kim does not explicitly disclose that prior to processing a signal amplitude less than a set amplitude threshold to detect a kiss bond:
1) the first threshold amplitude value higher than a predetermined baseline noise amplitude value of expected material noise in the reflected ultrasound energy from the composite component, and a second threshold amplitude value higher than the first threshold amplitude value, identifying one or more occurrences of an amplitude of the reflected ultrasound energy exceeding the threshold amplitude value and less than the second threshold amplitude value.
2) the first threshold amplitude value between 2% and 5% higher than a predetermined baseline noise amplitude.
3) determining the potential kiss bond instance to be a kiss bond in the composite component based on the identified one or more occurrences of the amplitude of the reflected ultrasound energy and the backwall echo being not less than the backwall echo threshold.
With regard to 1) Kreutzbruck teaches detect cracks, delaminations, impacts, resin pockets, pores, inclusions and / or weakly adhesive areas, which can also be referred to as “weak bonds” or “kissing bonds”, in fiber composite components [0011].   Kreutzbruck further teaches a first threshold amplitude value higher than a predetermined baseline noise amplitude [0037 In this context, the term “level” denotes a defined threshold value which enables each image element to be assigned to two different categories, depending on whether the amplitude value associated with the image element in question exceeds the threshold value or not.  In the present case, the level can preferably be set in such a way that amplitude values below the level are regarded as noise and amplitude values above the level as values suitable for the detection of the at least one defect] value of expected material noise in the reflected ultrasound energy from the composite component [0023 --expected material noise --vibrating surfaces on locally formed defects cause a resonant acoustic vibration of the defect, can be assumed that at least one characteristic value of a material in the object can be changed locally as a result, in particular due to damage or aging of the object] a second amplitude value  [0040 evaluation of the higher defect indicating frequencies] higher than the first threshold amplitude value [0037 In the present case, the level can preferably be set in such a way that amplitude values below the level are regarded as noise and amplitude values above the level as values suitable for the detection of the at least one defect] identifying one or more occurrences of an amplitude of the reflected ultrasound energy exceeding the threshold amplitude value and less than the second threshold amplitude value  [0037 In the present case, the level can preferably be set in such a way that amplitude values below the level are regarded as noise and amplitude values above the level as values suitable for the detection of the at least one defect].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kreutzbruck’s noise threshold process for filtering out received 

With regard to 2)  The setting of a first threshold amplitude value between 2% and 5% higher than a predetermined baseline noise amplitude is a matter of setting an optimal value for a parameter, which the courts have maintained establishing an optimal value for a parameter is merely a design choice and is not significantly more since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (See also MPEP 2144.05 (II). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use threshold noise values slightly above (2% to 5% above) those of the existing noise conditions of the monitored material because adding a slight buffer to Kreutsbruck’s noise filtering threshold improves the filtering of error inducing noise by accommodating any spurious spikes in the background noise level. 
With regard to 3) Boulware teaches determining the potential kiss bond (Fig. 5) instance to be a kiss bond in the composite component (Figs. 5a and b: 16 upper and 18 lower sheet) based on the identified one or more occurrences of the amplitude (Fig. 5b amplitudes 1-5)[0073The FFWIMAX must be greater than a threshold value]  of the reflected ultrasound energy (Fig. 5a reflections 1-5) and the backwall echo (Fig. 5a & b backwall echoes 3 & 5) (BWGmax) being not less than the backwall echo threshold [0073 The FWGMAX must be a certain percentage greater than the average amplitude under the gate [0075] (a) Otherwise the ratio is 0 if the front-wall is being used as the interface gate [0076] (b) Otherwise the IG and FG MAX must be a certain percentage greater than the average amplitude under the gate to determine a stuck wall interface].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Boulware’s thresholding to determine a interface gate between an amplitude threshold and then an interface through a threshold exceeded in a back wall echo threshold to determine a kiss bond (e.g. stuck wall) with Kim’s amplitude analysis to determine a kiss bond because Boulware’s gating the area of the interface to determine a disbond improves the quality in identifying the type and area and dimension of any potential kiss bonds between welded surfaces [Boulware 0005].

Claims 3 & 29.  Dependent on the system of respective claims 1 & 27.  Kim further discloses wherein the computer-readable instructions are further executable for detecting the kiss bond (Table 1: Z1 Depth of the bond) comprises determining that the one or more occurrences are associated with a non-zero depth in the composite (Fig. 1; composite 104 and 106) based on a time-of-flight parameter of the reflected ultrasound data [0109 Time of flight of the bondline echo (μs), specific to reconstruction before SAFT, proportional to Z.sub.1. Z.sub.1 Depth of bondline echo (mm)] & [0069 at 1808A and 1808B, disposition of the bond may be performed. The final result is an image (or images) useful for locating and sizing unbonds].  

Claims 4 & 30.  Dependent on the system of respective claims 1 & 27.  Kim further discloses the computer-readable instructions [0070  System 1900 further includes a memory 1915 for storing information and instructions to be executed by processor(s) 1910] are further executable for determining a depth of the potential kiss bond instance (Fig. 3a) [0109 in the composite component (Fig. 1; composite 104 and 106) based on the reflected ultrasound data [0068 SAFT is performed to the collected measurement data resulting in focused SAFT data with three spatial dimensions. At 1806.sub.B, signal analysis is performed along the depth dimension, M1--Bondline echo] & [0069 At 1808A and 1808B, disposition of the bond may be performed. The final result is an image (or images) useful for locating and sizing unbonds].

Claims 5 & 31.  Dependent on the respective system of claims 1 & 27. wherein the computer-readable instructions [0070  System 1900 further includes a memory 1915 for storing information and instructions to be executed by processor(s) 1910] are further executable for determining a one-dimensional length of the potential kiss bond instance [0052 FIG. 7 illustrates an image 700 showing a phase of bondline echo (P1), according to an embodiment of the present invention. The phase of bondline echo (P1) in image 700 reveals a 2.5-inch kissing unbond at item 702 and a pull tab at item 704. It should be appreciated that in some embodiments a custom scale may be built to represent a range of −π to +π, where −π is equal to +π], and wherein determining the potential kiss bond instance (Fig. 3a) to be the kiss bond is further based on comparing the one-dimensional length of the potential kiss bond instance (Fig. 3a) to a threshold one-dimensional length [0049  While the magnitude ratio, M2/M1, may be sufficient to observe on a grayscale image, a threshold criteria may be applied to the image to distinctly color unbonds as compared to bonds, as shown more clearly in FIG. 6].  

Claims 6 & 32.  Dependent on the respective system of claims 1 & 27. Kim further discloses the computer-readable instructions are further executable [0070  System 1900 further includes a memory 1915 for storing information and instructions to be executed by processor(s)  for  determining an area of the potential kiss bond instance based on the reflected ultrasound data [0069 The final result is an image (or images) useful for locating and sizing unbonds. For rendering the phase to a screen, a user of the UT technique may rotate the phase for a healthy bond from some angle ϕ to zero (0-degrees). This way, the phase for an unbond becomes π (180-degrees). A user may also combine magnitude and phase for a compact and meaningful image representation of bond quality to the screen.  

Claims 9 & 35. Dependent on the system of respective claims 1 & 27.   Kim further discloses the computer-readable instructions are further executable [0070  System 1900 further includes a memory 1915 for storing information and instructions to be executed by processor(s) 1910] for determining a location of the potential kiss bond instance (Fig. 3a)  within the composite component based on the reflected ultrasound data [0069 At 1808A and 1808B, disposition of the bond may be performed. The final result is an image (or images) useful for locating and sizing unbonds]. 
 
Claims 10 & 36. Dependent on the system of respective claims 2 & 28.  Kim further discloses detecting the kiss bond based on the comparing comprises determining that the backwall echo (Fig. [0048 It should be noted that variations in the TPS material at any one location may impact the signal strength of bondline echo (M1) and backwall echo (M2), equally.   By dividing M2/M1, a grayscale image may be formed. A threshold may be applied to the grayscale image by the use of color to indicate that values below the threshold indicate unbond condition and are colored blue, and values above the threshold indicate a healthy bond and are colored gold].  

Kim does not explicitly disclose determining the potential kiss bond instance to be the kiss bond is further based on the backwall echo exceeding the backwall echo threshold.
determining the potential kiss bond instance (Fig. 5) to be a kiss bond is further based on the backwall echo (Fig. 5a & b backwall echoes 3 & 5) (BWGmax) being not less than the backwall echo threshold [0073 The FWGMAX must be a certain percentage greater than the average amplitude under the gate [0075] (a) Otherwise the ratio is 0 if the front-wall is being used as the interface gate [0076] (b) Otherwise the IG and FG length is assumed if the front-wall is not being used as the interface gate [0077] (3) The BWGMAX must be a certain percentage greater than the average amplitude under the gate to determine a stuck wall interface].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Boulware’s thresholding to determine a interface gate between an amplitude threshold and then an interface through a threshold exceeded in a back wall echo threshold to determine a kiss bond (e.g. stuck wall) with Kim’s amplitude analysis to determine a kiss bond because Boulware’s gating the area of the interface to determine a disbond improves the quality in identifying the type and area and dimension of any potential kiss bonds between welded surfaces [Boulware 0005].
Claims 14 & 38.  Dependent on the respective system of claims 1 & 27. Kim further discloses the computer-readable instructions are further executable for [0070  System 1900 further includes a memory 1915 for storing information and instructions to be executed by processor(s) 1910], prior to identifying the one or more occurrences, determining [0045 amplitudes determine whether unbonds or gaps are present]  that the composite component is free from disbands (Fig. 2:  no gaps or unbounds) [0041 FIG. 2 is a graph 200 illustrating a waveform 202 of a bondline echo and a backwall echo, according to an embodiment of the present invention. In graph 200, the bondline echo and the backwall echo show that the scanned area reveals no air gaps or unbonds between the TPS material and the composite].
Claims 7, 8, 12, 33 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in further view of Kreutzbruck and Boulware and in further view of Gieske (US 6234025; “Gieske”) .

Claims 7 & 33. Dependent on the respective system of claims 6 & 32. Kim further discloses using adjacent scans to determine the size of the unbounds [0063-0064 images 1100-1700 after SAFT is applied for the bondline echo, backwall echo, amplitude ratio, phase of bondline echo, cosine of phase of bondline echo, weighted phase by ratio of amplitudes, and weighted phase by bondline echo magnitude, respectively… The higher image contrast is particularly useful when deducing the size of unbonds from the magnitude ratio (M2/M1).
Kim does not explicitly disclose determining the area of the potential kiss bond instance comprises identifying a plurality of adjacent occurrences of the amplitude of the reflected ultrasound energy exceeding the threshold amplitude value, wherein the adjacent occurrences have substantially common depth in the composite component based on a time-of-flight parameter of the reflected ultrasound data.  

Gieske teaches a C-scan of an adhesive joint to determine a bonding condition [Col. 5 lines 36-47].  Gieske further teaches determining an area of the kiss bond [Col. 1 lines 60-67:  disbonds and delaminations] & [Col. 5 lines 36-47 area of the defect] comprises identifying a plurality of adjacent occurrences of the amplitude [Col. 5 lines 36-47: C-scan created. A variety of PC-based manual and automated scanning devices can provide position information with digitized ultrasonic signals. Specific emphasis can be placed on portions of the ultrasonic signal and highlighted in the color-mapping C-Scan based on user-specified amplitude gates, time-of-flight values and signal waveforms] of the reflected ultrasound energy exceeding the threshold amplitude value  [Col. 5 lines 36-47: and highlighted in the color-mapping C-Scan based on user-specified amplitude gates, time-of-flight values and signal waveforms], wherein the adjacent occurrences have substantially common depth [Col. 3 lines 34-37 & 49-52 electronic depth gate] & [Col. 7 lines 30-37: Depth gates are adjustable. By setting a depth gate for a specific range of delay times, echo signals from key areas of the test article, parallel to the scanned surface, can be recorded] in the composite component based on a time-of-flight parameter of the reflected ultrasound data [Col. 5 lines 36-47:  This format provides a quantitative display of signal amplitudes or time-of-flight data can be converted and displayed by image processing-equipment to provide an indication of flaw depth…Specific emphasis can be placed on portions of the ultrasonic signal and highlighted in the color-mapping C-Scan based on user-specified amplitude gates, time-of-flight values and signal waveforms] .

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Gieseke’s C-scan and processing of amplitude and time of flight data with Kim’s scanning and amplitude processing because the c-scan can give detailed amplification data at set depths determined by time of flight information which improves the accuracy to determine details of the defect layer [Gieske Col.5 lines 36-47].

Claims 8 & 34. Dependent on the system of respective claims 6 & 32.  Kim does not explicitly disclose determining the potential kiss bond instance to be the kiss bond is further based on comparing the area of the potential kiss bond instance to a threshold area.  

Gieseke teaches detecting the kiss bond   [Gieske Col.5 lines 36-47 adhesive disbonds] is further based on comparing the area of the kiss bond to a threshold area [Col. 9 lines 24-29: The echo signal is recorded, versus its X-Y position on structure 46, and color coded image 30 is produced from the relative characteristics of the sum total of signals received. Flaw 32 is .

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Gieseke’s C-scan and processing of amplitude and time of flight data and amplitude threshold processing for amplitude image with Kim’s scanning and amplitude processing because the C-scan can give detailed amplification data at set depths determined by time of flight information which improves the accuracy to determine details of the defect layer [Gieske Col.5 lines 36-47].

Claim 12.  Dependent on the system of claim 1. Kim does not explicitly disclose the ultrasonic transmitter is configured to emit the ultrasound energy at a frequency between 5 MHz and 10 MHz.  
Gieske teaches a C-scan of an adhesive joint to determine a bonding condition [Col. 5 lines 36-47].  Gieske further teaches the ultrasonic transmitter (Fig. 1: transducer 38) is configured to emit the ultrasound energy at a frequency between 5 MHz and 10 MHz [Col. 3 lines 17-20 & Col. 5 lines 1-7: and operates between approximately 0.1 and 25 megahertz, most preferably five megahertz].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Gieseke’s C-scan at 5 Mhz and processing of amplitude and time of flight data with Kim’s scanning and amplitude processing because the C-scan performed at 5Mhz can give detailed amplification data at set depths determined by time of flight information which improves the accuracy to determine details of the defect layer [Gieske Col.5 lines 36-47].
Claims 11 & 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kim further view of Kreutzbruck and Boulware in further view of Huang (US 20080229832; “Huang”).

Claims 11 & 37. Dependent on the respective system of claims 10 & 36. Kim does not explicitly disclose a backwall echo threshold is 80% of an amplitude of a backwall echo produced by a pristine composite component.  

Huang teaches ultrasound sound-speed tomography requires accurate picks of time-of-flights (TOFs) of transmitted ultrasound signals, however, manual picking on large datasets is time-consuming. Huang further teaches backwall echo threshold is 80% of an amplitude of a backwall echo produced by a pristine composite component [0102 Aspects of the present invention also investigate applying a median filter to remove TOF outliers. Demonstration of the inventive automatic TOF picker shows that it can accurately pick TOFs in the presence of random noise of up to 80% of the maximum absolute synthetic signal amplitude. The improved automatic TOF picking method is applied to clinical ultrasound breast data which demonstrates that ultrasound sound-speed tomography with our improved automatic TOF picks significantly enhances the reconstruction accuracy while reducing image artifacts].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Huang’s filter to remove signal outliers as a filtering method for Huang’s backwall echo signal because the technique provides noticeably improved image reconstruction accuracy and because it improves the accuracy and consistency of test results by picking time of flight values less sensitive to data signal-to-noise ratios (SNRs) [Huang Abstract]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim further view of Kreutzbruck and Boulware in further view of Spencer (US 20100031750; “Spencer”).

Claim 13. Dependent on the system of claim 1.  Kim does not explicitly disclose the reflected ultrasound data is representative of a half-wave rectified ultrasound signal.   

Spencer teaches an ultrasonic testing method to identify a stuck joint [e.g. kissing bond] between two workpieces utilizing an ultrasonic probe [Abstract]. Spencer further teaches the reflected ultrasound data is representative [0035 A-scan] of a half-wave rectified ultrasound signal [0035 Most instruments with an A-scan display allow the signal to be displayed in its natural radio frequency form (RF), as a fully rectified RF signal, or as either the positive or negative half of the RF signal].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Spencer’s selection of viewing a scan in either full or half wave rectified settings as settings for Kim’s, as modified, scans because the option to view a scan in half wave rectified move reduces the signal to noise ratio by eliminating spurious spikes found in the full-wave option.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ALEXANDER A MERCADO/ Primary Examiner, Art Unit 2856